Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 1 of 20




                 EXHIBIT G
          Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 2 of 20

                                                                                                                                                                     US010284579B2

(12) United States Patent                                                                                                     ( 10 ) Patent No.: US 10 ,284,579 B2
     Goutal                                                                                                                   (45) Date of Patent:                                           May 7, 2019
(54 ) DETECTION OF EMAIL SPOOFING AND                                                                                                9 , 154 ,514 B1 * 10 / 2015 Prakash .............. HO4L 63/ 1483
       SPEAR PHISHING ATTACKS                                                                                                            9 ,408 , 143 B2 *             8 /2016 Walker .............. H04W 52/0212
                                                                                                                                         9 ,450 ,982 B1                9 /2016 Meves
(71 ) Applicant: Vade Secure Technology Inc., San                                                                               9, 942, 255 B1 * 4 /2018 MacDermed ... .... HO4L 63/ 1425
                 Francisco , CA (US)                                                                                       2006 /0168024 A1 * 7 /2006 Mehr ................. H04L 51/ 12
                                                                                                                                                                                                         709 /206
(72 ) Inventor: Sebastien Goutal, San Francisco , CA                                                                                                                    (Continued )
                      (US )
                                                                                                                                                                   OTHER PUBLICATIONS
(73 ) Assignee: VADE SECURE , INC ., San Francisco ,                                                                 Bergholz , Andre, et al. “ Improved Phishing Detection using Model
                      CA (US )
                                                                                                                     Based Features.” CEAS . 2008 ( Year: 2008 ).*
( * ) Notice:         Subject to any disclaimer, the term of this                                                                                                       (Continued )
                      patent is extended or adjusted under 35
                      U . S . C . 154 (b ) by 65 days.
                                                                                                                     Primary Examiner - Syed A Zaidi
(21) Appl. No.: 15 /466,588                                                                                          (74 ) Attorney, Agent, or Firm — Young Law Firm , P. C .
( 22 ) Filed :        Mar. 22, 2017
                                                                                                                     (57 )                ABSTRACT
(65 )                   Prior Publication Data                                                                       A computer- implemented method of detecting an email
       US 2018 /0278627 A1              Sep . 27 , 2018                                                              spoofing and spear phishing attack may comprise generating
(51) Int. Cl.                                                                                                        a contact model of a sender of emails; determining , by a
       H04L 29 /06                 ( 2006 . 01)                                                                     hardware processor, a statistical dispersion of the generated
       H04L 12 /58                                                                                                   contactmodel that is indicative of a spread of a distribution
                                    (2006 . 01)                                                                     of data in the generated model and receiving, over a com
(52 ) U .S. CI.                                                                                                     puter network , an email from the sender. If the determined
       CPC .......... H04L 63 / 1416 ( 2013 .01 ); H04L 51/00                                                       statistical dispersion is lower than a dispersion threshold , the
                 (2013 .01); H04L 63/ 1483 (2013 .01) ; H04L                                                         received email may be evaluated in the processor against a
                                                  63 /1433 (2013.01 )                                               plurality of conditions associated with email spoofing and
(58 ) Field of Classification Search                                                                                 spear phishing attacks, using the generated contact model, to
      CPC ............. HO4L 63 /1483 ; H04L 63 / 1416 ; H04L                                                        generate a features vector that is constituted of a plurality of
                                    63 / 1425 ; H04L 63 / 1433                                                      binary values and a plurality of dispersion values between 0
      USPC .... ....                        ................. 726 / 23                                               and 1 , and using at least the generated features vector to
      See application file for complete search history .                                                             classify with a supervised learning algorithm the received
(56 )                  References Cited                                                                              email as a likely legitimate email or as a likely malicious
                                                                                                                     email spear phishing attack ; and notifying a recipient of the
              U . S . PATENT DOCUMENTS                                                                               email when the received email is classified as a likely
                                                                                                                    malicious email spear phishing attack .
     8,271,588 Bl* 9/ 2012 Bruno ............... GO6Q70510//318
                                                            107
     8 ,566 ,938 B1      10 / 2013 Prakash et al.                                                                                                           20 Claims, 8 Drawing Sheets
                                                                                                                                   B31
                                                                              (NO )                          PRIORITY
                                                                                                                 EMAIL ?                        START
                                                                                          B33
                                                                                                                        YES)
                                                                USE SPF, DKIM OR                  (VE51    SPF , DKIM OR B32
                                                                        DMARC                                DMARC
                                                      END        TO TAKE DECISION                           AVAILABLE
                                                                                                                             [NO ]
                                                                                                          EXTRACT EMAIL
                                                                                                          ADDRESS FROM
                                                                                                          " FROM " HEADER
                                                       CREATE MODEL          B36
                                                       FOR CONTACT                     [NO ]                CONTACT B35
                                                       SET STATUS OF                                      HAVE MODEL ?
                                                           MODEL TO
                                                           LEARNING                                                        [YES]
                                                                                   ( LEARNING ]             STATUS OF B42
                                                                                                             MODEL ?
                                                            ENOUGH          B37                                  [PROTECTION
                                                                                                                         843
                                                                                                                             ]
                                                          EMAILS &
                                                  [NO ] SUFFICIENT
                                                       TIME SPENT TO
                                                         BUILD THE
                                                          MODEL ?
                                                               [YES )          [RECIPIENTREPORTS    EMAIL
                                                                                                           Casiraman MautiousEman
                                                                                                          CLASSIFY EMAIL
                                                                                                           B44
                                                                                                ( LEGITIMATE B45
                                                                                                                           [RECIPIENT
                                                                                                              RAISE ALERT REFUTES
                                                                                                                                              (MALICIOUS EMAIL ]



                                                           COMPUTETB28MALICIOUS EMAIL ] MOVEINBOX
                                                                                              EMAIL TO              TO       ALERT )
                                                        DISPERSION OF         B49                              RECIPIENT
                                                            MODEL
                                                                                                          [RECIPIENT
                                                  DISPERSION > DISPERSION REPORT                  (ELSE ] CONFIRMS ALERT) B47
                                                  DISPERSION Th DISPERSION TH FALSE
                                                            B39         B40
                                                                             BAD      NEGATIVE            UPDATE MODEL                    REPORT          UPDATE
                                                      SET             SET              DELETE              WITH EMAIL                       TRUE          MODEL
                                                    MODEL        MODEL              MALICIOUS                                             POSITIVE         WITH
                                                    STATUS       STATUS               EMAIL                                                DELETE          EMAIL
                                                      ??           TO                                                                    MAUCIOUS         REPORT
                                                    DEACTI       PROTEC                                                                    EMAIL           FALSE
                                                    VATED             TION                                                                                POSITIVE
                                                                                                                                                           MOVE
                                                                             B41                                                                           EMAIL
                                                      MOVE EMAIL TO                                                                                          TO
                                                             INBOX                                                                                         INBOX

                                                             OEND                                                 END
          Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 3 of 20


                                                             US 10 ,Page
                                                                    284,2579 B2

(56)                    References Cited                                     S . Kitterman - RFC 7208 : Sender Policy Framework (SPF ) for
                                                                             Authorizing Use of Domains in Email — 2014 .
                 U . S . PATENT DOCUMENTS                                    T. Hansen , D . Crocker, P. Hallam - Baker - RFC 5585 : Domain Keys
                                                                             Identified Mail (DKIM ) Service Overview — 2009 .
  2007/0143827 A1* 6 /2007 Nicodemus ......... G06F 21/7266218/2             M . Kucherawy, E . Zwicky - RFC 7489 : Domain -based Message
                                                                             Authentication, Reporting , and Conformance (DMARC ) 2015 .
 2007/0143851 Al* 6 /2007 Nicodemus ......... GO6F 11/3495                   L . Eggert SPF Deployment Trends, downloaded on Mar. 16 , 2017
                                                             726 / 25        from https :// eggert .org /meter/ spf.
 2010 /0211641 Al* 8/ 2010 Yih ............... ......... GO6F 15 / 16        ] L . Eggert Global DKIM Deployment, downloaded on Mar. 16 ,
                                                                709 / 206    2017 from https:// eggert.org /meter /dkim .
  2011/0173142 A1 * 7 /2011 Dasgupta ............. G06Q 10 / 107             L . Eggert Global DMARC Deployment, downloaded on Mar. 16 ,
                                                                706 / 12     2017 from https:// eggert.org /meter/dmarc .
  2011/0191847 A1 *       8 /2011 Davis .................   GO6F 15 / 16     J. Palme RFC 2076 : Common Internet Message Headers — 1997 .
                                                                726 /22      Wikipédia — ISO 639 , downloaded on Mar. 16 , 2017 from https ://
  2011/0295774 A1 * 12 /2011 Chen ..................... G06K 9/6269          en .wikipedia .org/wiki/ISO _ 639 - 1 .
                                                             706 / 12        Wikipédia — ISO 3166 - 1, downloaded on Mar. 16 , 2017 from https ://
  2013 /0086636 A1 * 4 /2013 Golovanov ............ GO6F 21 /56              en .wikipedia .org /wiki/ ISO _ 3166 - 1 .
                                                                   726 / 3   Wikipédia — Bounce Message , downloaded on Mar. 16 , 2017 from
 2014 /0324741 A1 * 10 /2014 Stewart ................ GO6N 99 /005           https:// en .wikipedia . org /wiki/Bounce _message
                                                                 706 / 12    Wikipédia - Android Application Message , downloaded on Mar.
 2015/0067833 A1* 3/2015 Verma ................. H04L 63/ 1483                16 , 2017 from https:// en .wikipedia .org/wiki/Android _ application _
                                                                 726 / 22    package .
 2016 / 0014151 A1* 1/2016 Prakash ............. H04L 63/ 1483               IANA - Media Types , downloaded on Mar. 16 , 2017 from https ://
                                                                 726 / 22    www .iana .org/assignments/media -types/media -types.xhtml.
                                                                             Wikipédia — Supervised Learning, downloaded on Mar. 16 , 2017
                                                                             from https:// en .wikipedia .org /wiki/Supervised _ learning .
                   OTHER PUBLICATIONS                                        Wikipédia Support Vector Machine , downloaded on Mar. 16 ,
                                                                             2017 from https:// en .wikipedia .org /wiki/Support _ vector_ machine .
Email spoofing, downloaded on Mar. 16 , 2017 from https://en .               Wikipédia — Portable Executable , downloaded on Mar. 16 , 2017
wikipedia.org/wiki/ Email _ spoofing.                                        from https://en .wikipedia .org /wiki/Portable_ Executable .
J. Klensin - RFC 5321 : Simple Mail Transfert Protocol — 2008 .
P. Resnick - RFC 5322 : Internet Message Format - 2008 .                     * cited by examiner
   Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 4 of 20




U.S.Patente no som ser det us mameson
     atent         May 7 , 2019         Sheet 1 of 8               US 10 ,284 ,579 B2


                                           112 CLOUD IMPLEMENTATION 110
                                                                    EMAIL
                               102                                SPOOFING &
                                              MAIL                   SPEAR
                                            TRANSFER               PHISHING
                                             AGENT                PROTECTION
                                                                     LAYER
                                                                     (ESPL )




      116 GATEWAY IMPLEMENTATION 114                                               108

                            EMAIL
                         SPOOFING &
         MAIL               SPEAR                                  CENTRALIZED
       TRANSFER           PHISHING                                  ESPL SERVICE
        AGENT            PROTECTION
                            LAYER
                            (ESPL )          106




                                                   CLOUD IMPLEMENTATION

                                                                     EMAIL
                                                                  SPOOFING &
                               104            MAIL                  SPEAR
                                            TRANSFER               PHISHING
                                             AGENT                PROTECTION
                                                                     LAYER
                                                                     (ESPL )




                                       FIG . 1
Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 5 of 20


  atent              May 7 , 2019                  Sheet 2 of 8                   US 10 ,284 ,579 B2



                    204                              206
     PROCESSING                       DATA                         202
                                 CONTACT MODELS
                                                                           FIG . 2A
                                                                     UPDATE SVM                      108
                                                                         MODEL
      PROCESS
       EMAIL                       SVM MODEL
                                                                     218              CENTRALIZED
                          214                                                         ESPL SERVICE

        208
                                    FP , TP , FN                   REPORT
                                                                  FP, FN , TP


     CATEGORIZE                                                     220
       EMAIL
              210
                           216


                                                                         ----
                                             UPDATE
                                               CODE          ---

                                                    216

                                                                                218

       FEATURES                        SVM                        PROBABILITY THAT RECEIVED
        VECTOR                    CLASSIFIER                          EMAIL IS MALICIOUS

         218


                                   SVM MODEL               214                        FIG . 2B
Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 6 of 20


        atent                 May 7 , 2019              Sheet 3 of 8                           US 10 ,284,579 B2


                                                                                 B31
                                [NO ]                     PRIORITY                              START
                                           B33
                                                              EMAIL ?
                                                                           [YES ]
                    USE SPF, DKIM OR               [YES] SPF, DKIM OR B32
                         DMARC                              DMARC
        END         TO TAKE DECISION                     AVAILABLE

                                                        EXTRACT EMAIL .
                                                                            [NO]
                                                       ADDRESS FROM
        CREATE MODEL B36
         FOR CONTACT
                                                       " FROM " HEADER
                                                                                               FIG . 3
        SET STATUS OF
                                         [NOJ             CONTACT B35
                                                        HAVE MODEL ?
             MODEL TO
             LEARNING                                                    [YES ]
                                    ( LEARNING ]         STATUS OF           B42
                                                           MODEL ?
             ENOUGH           B37                                    (PROTECTION )
             EMAILS &                                                            B43
[NO ]        SUFFICIENT
        TIME SPENT TO                                  CLASSIFY EMAIL                         [MALICIOUS EMAIL ]
             BUILD THE
              MODEL ?                                   B44       (LEGITIMATE           B45
                                                                       EMAIL )                          [RECIPIENT
                  [ YES )
                        (RECIPIENT REPORTS                                             RAISE ALERT REFUTES
              COMPUTE    MALICIOUS EMAIL ] IMOVE EMAIL TO                                           ALERT]
                      B38                                                                  TO
        DISPERSION OF          B49             INBOX                                   RECIPIENT
           MODEL
                                                                                  [RECIPIENT
DISPERSION >= DISPERSION                REPORT           B46         [ELSE ] CONFIRMS ALERT) B47 1848
DISPERSION Th DISPERSION Th  FALSE
          B39         B40 NEGATIVE                                                                         UPDATE
     SET          SET       DELETE
                                                       UPDATEMODEL                      REPORT
                                                                                          TRUE             MODEL
                                                         WITH EMAIL
  MODEL         MODEL MALICIOUS                                                         POSITIVE            WITH
   STATUS             STATUS             EMAIL                                           DELETE             EMAIL
        TO               TO                                                            MALICIOUS            REPORT
   DEACTI            PROTEC                                                              EMAIL               FALSE
    VATED                TION                                                                              POSITIVE
                                                                                                            MOVE
                                                                                                            EMAIL
        MOVE EMAIL TO                                                                                         TO
               INBOX                                                                                        INBOX


                        END                                    END
    Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 7 of 20


           atent                    May 7 , 2019                       Sheet 4 of 8                                  US 10 ,284 ,579 B2



R                     KNOWA ERE ADDRESS
               WWWK WWWLWWLLLLLLLLLLL                                                      WWWWWUUUWWWWWWW               WILW1111w1



                                                                                 ULILLLLLLLL    WWWWWWWWWWWWWW   W    WW * * * * * * * * * **   ** *



R                  ? ????????????????????????????????????????????
                                                                       w                                                                               2


    Alle




                                             YYYYYYYYYYYYYYYYYYYYYYY   wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwmusstwwwwwwwww




                                                                                       YYYYYY




                                                                       y
                                                                    FIG . 4A
     Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 8 of 20


U . S . Patent              May 7, 2019                        Sheet 5 of 8                                                   US 10 ,284 ,579 B2



                                                                                       extract the font. She
         WwwWw   wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww            vyt          ywny



                                                                         The Paddress thathas initiated the SMP
                                                                           (GoDaddy .OVW , 181. . .Web hosting
                                                                    sendmalicious emails such a spear phishing


                                                                          . Analyze and match the reverse DNS OF


           FEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEE                                                                                                  2   NR




                                                           *7/#1+76234 27014 header. In the case of a spear pliatving , the
                                                                                                                                                                              Yrity
                                                                                                                                                                              Y
                                                                    contains the entail address that will receive a


                                                                    Coliynand (2 ). In the case of a spearolishing:


                                                                         addresses in the return Poth and Fron
         11111XNXXXXXXXXXXXXXXXXX                                                                             1         114                                              11
                                                            2
                                                            *




                                                           7227 2
             *   NLYNULUUUUUUUUUUUUUUUUUU                           11        ????????????????????????????????????????????????????????????????????????????????????????




                                                  FIG . 4B
Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 9 of 20


  atent                                                    May 7 , 2019                                                  Sheet 6 of 8                                  US 10 ,284,579 B2




                         **              ** **                                   *                 *                           * *    prone to detect the scam .
                                                                                                                                            * **            1                   WAVVIVUNIV11
                                                                                                                                                                                '




                                                                                                                               that creates a sense ofurgency :urgent,
   SKHAMadeAK
                                                                                                                             attacks create a sense of urgency so that the
                                                                                                                             victim acts inpediately. See the CEO froud
                                                                                                                         *




                                                                                                                         *



   sose

                                                                                                                         *




   KRAME                                                                                                                 *




   EKA UM                                                                                                                *




                                                                                                                         *




                                                                                                                         *




                                                                                                                         *




   KEdikaet                                                                                                              *




                                                                                                                         *



   ki
   a

                                                                                                                         *




                                                                                                                         *




   k




                                                                                                                         *




   DRtAKxiÄkd                                                                                                            *




                                                                                                                         *




                                                                                                                         *
                                                                                                                              In this case of a spear phishing attack, this
    kdKAaiL tR                                                                                                           *




                                                                                                                         *




                                                                                                                         *




       Y         :::::    : : : : : : : : : : iiiii   i   iiiiii : : : : : : :       ' ' ' ' ' '       ' ' ' ' ' ' ' '
                                                                                                                         *



                                                                                                                               viisi   ::          contains a malwarever
                                                                                                                                                                iNNU    ' N 'Astier




                                                                                                                     FIG . 4C
Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 10 of 20


  atent          May 7 , 2019             Sheet 7 of 8                                         US 10 ,284 ,579 B2




                                                                        * * ** * *   * *   *




       Features used to detect



                                                                                                            AL
                             LLLLLLLLLL




                                          AH t i u   LULLLLLLLLLLLLLL      YYYYYYY
                                                                                                            AL

                                                                                                            LA
                                 FIG . 5
Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 11 of 20


   atent          May 7 , 2019          Sheet 8 of 8                US 10 ,284 ,579 B2




                                                                                .


                                                                                .




                                                                                .




                                 MAIN                               STORAGE
  DISPLAY                    MEMORY                ROM              DEVICE
                                                                                .




                                                                                .




                                                                                .




                                                                                .




            621                            604               606
                                                                                .




                                                                                .



                                                                                .


                                                                                .




KEYBOARD                                           BUS                          .


                                                                                .




                                                                                .




                                                                                .




            622                                             602
                                                                                .



                                                                                .




                                          608                                   .




                                                                                .




  CURSOR
 CONTROL
                            COMM .
                            DEVICE              PROCESSOR          FIGS. 1, 2A ,.




                                                                  - 2B, 3       .




                                                                                .



             23
                                                              626
                                                   NETWORK



                                     FIG . 6
            Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 12 of 20


                                                        US 10 , 284 ,579 B2
          DETECTION OF EMAIL SPOOFING AND                                    As previously stated , spear phishing attack relies on
              SPEAR PHISHING ATTACKS                                       impersonation . In contrast, email spoofing is the creation of
                                                           email messages with a forged sender address in the From
                   BACKGROUND                              header of the email. As surprising as it may sound , core
                                                         5 email protocols do not provide a mechanism for authenti
   Whereas phishing is now a threat that is well known by cation and thus allow the creation of emailmessages with a
the Internet ecosystem and the security industry, a more forged sender address .
advanced and pernicious threat has appeared recently , and         To address this critical issue , the software industry has
this threat is known as spear phishing.                        developed technologies such as Sender Policy Framework
   Spear phishing has the following features:               10 ( SPF ), DomainKeys Identified Mail (DKIM ) or more
   Spear phishing targets enterprises, and especially small recently Domain -based Message Authentication , Reporting
      and medium - sized enterprises. The victim targeted is and     Conformance (DMARC ). However, even if the adoption
                                                               of these technologies is increasing, a vast portion of the
      someone who has access to sensitive information , such email      traffic is still not protected . The main reason for the
     as a C - level executive or an accountant .
   The attack is prepared meticulously . The attacker per amount of workofthat
                                                            15 non  - adoption         these technologies is due to the large
                                                                                           is required to properly configure SPF ,
          forms a thorough study of the enterprise and the victim ,        DKIM and/ or DMARC , which typically depends of the
         drawing from sources of information such as social                complexity of the email provider infrastructure . Moreover,
         media (LinkedIn , Facebook , Twitter . . . ), corporate           for even modestly complex environments , the cost of
         website , blogs and corporate media . Such sources are 20 deploying these technologies may be considered to be
         often a treasure trove of valuable information . The prohibitive for the email provider. For example , Google ,
         attacker will use this information to build an attack that AOL and Yahoo ! have successfully deployed these tech
         will make sense and appear legitimate to the victim .             nologies . However, other major email providers have not
    The email will be send to the victim by an allegedly          and may never do so . Consequently , an important number of
      trusted person . In the case of spear phishing, there is 25 end users remain vulnerable to email spoofing.
      always impersonation of a trusted person . A well
     known kind of impersonation by email is called email               BRIEF DESCRIPTION OF THE DRAWINGS
     spoofing
   The payload of the spear phishing attack can be one of the       FIG . 1 is a block diagram illustrating aspects of computer
following:                                                     30 implemented methods, devices and systems, according to
   A malicious file attached ; or                                 one embodiment.
   A malicious Uniform Resource Locator (url).                      FIG . 2A is a block diagram illustrating aspects of com
   The text itself, designed to lead the victim to carry out an puter -implemented methods, devices and systems, accord
action (wire transfer, sending of confidential documents, ing to one embodiment.
etc .)                                                                35      FIG . 2B is a block diagram illustrating aspects of com
    The spear phishing attack is unique and is tailored spe -              puter -implemented methods, devices and systems, accord
cifically to the targeted enterprise and victim . A known                  ing to one embodiment.
example of spear phishing is called CEO fraud . The CEO                      FIG . 3 is a flowchart illustrating aspects of a computer
fraud is a business email scam in which the attacker spoofs implemented method according to one embodiment.
an email from the CEO of a company and tricks another 40 FIG . 4A is a table illustrating aspects of computer
person of this company — typically the accountant— to per- implemented methods, devices and systems, according to
form an action thatwill benefit the fraudsters, such as wiring             one embodiment .
funds or disclosing sensitive information . The CEO fraud is                 FIG . 4B is a table illustrating aspects of computer
a typical example of a spear phishing attack where the attack              implemented methods, devices and systems, according to
is prepared meticulously so that the victim believes that the 45 one embodiment .
email originates from the CEO himself. For example , in the        FIG . 4C is a table illustrating aspects of computer
case of a wire transfer, the attacker will provide the moti                implemented methods, devices and systems, according to
vation for the wire transfer. Here is an example :                       one embodiment.
   From : John Miller < john .miller @ company. com >                       FIG . 5 is a table illustrating aspects of computer - imple
    To : Jessica Lee < jessica.lee @ company. com >                   50 mented methods, devices and systems, according to one
   Subject: Urgent matter                                                  embodiment.
   Jessica,                                                                  FIG . 6 is a block diagram of a computing device with
   I justmet one of our provider at the RSA conference. They               which an embodiment may be practiced .
         have a pending invoice from last year that got lost. I
         have attached the invoice . Can you initiate the wire 55                          DETAILED DESCRIPTION
         transfer asap ? It is very important.
    Thx                                                                      Herein , computer-implemented methods, devices and sys
   John                                                                    tems are presented that will thwart spear phishing attacks
   Sent from my iPhone                                                     and email spoofing . For ease of reference, such methods ,
   In this example , the attacker knows that John is the CEO 60 devices and systems are collectively referred to herein by the
and Jessica the accountant. He also knows the email                        acronym ESPL ( Email Spoofing & spear phishing Protection
addresses of both . It is quite trivial for the attacker to find           Layer ).
this information , as the company website and social media                   Definitions
websites such as LinkedIn provide much , if not all, of the     Organization domain is the email domain of the organi
needed information . Furthermore , the attacker knows that 65 zation protected by ESPL technology .
John Miller is at the RSA conference because this informa-       Contacts are email addresses that exchange priority
tion was posted on the company Twitter account.               emails with the organization domain . Contacts are consti
        Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 13 of 20


                                                     US 10 ,284 ,579 B2
tuted of internal contacts and external contacts. Internal            True Positive ( TP ): a malicious email that has been
contacts are email addresses that belong to the organization             classified as malicious by ESPL ;
domain . External contacts are email addresses that do not            False Positive (FP ): a legitimate email that has been
belong to the organization domain .                                      classified as malicious by ESPL ;
   A priority email is an email that has been considered as 5          True Negative ( TN ): a legitimate email that has been
legitimate by previous email filters and that has not been sent          classified as legitimate by ESPL ; and
by an automated process. A typical example of priority email          False Negative (FN ): a malicious email that has been
is a person - to -person email. All other types of emails will be        classified as legitimate by ESPL .
ignored : spam , advertisements, newsletters, social networks         As shown in FIG . 2A , ESPL component 202 ( also shown
notifications, electronic commerce notifications (such as 10 inpreviously
                                                                  FIG . 1 at 110, 114 and 118 ) is configured , as shown
                                                                          , to communicate with the centralized ESPL ser
invoices , booking or purchase confirmation , electronic tick vice 108 over     a computer network that may include, for
ets , parcel tracking ). These may be processed using other, example, the Internet     and /or other public or private net
existing methods .                                      works . The ESPL component 202 may be characterized ,
  ESPL                                               15 according to one embodiment, as comprising a processing
  Both internal contacts and external contacts can be portion 204 and a data portion 206 . The processing portion
spoofed by a fraudster . ESPL 's purpose includes protecting        204 may comprise structure and functionality to process
internal contacts of the organization domain from spear emails (receive , generate and send emails, among other
phishing attacks that rely on the spoofing of an internal   functionality ) , as shown at 208 and to categorize email, as
contact or external contact of the organization domain . 20 shown at 210 . The processing portion 204 , for example ,may
   To achieve this purpose and according to one embodi-             be embodied in one or more processors (an exemplar of
ment, ESPL may build a model for every contact of the               which is shown at 602 in FIG . 6 ) configured , according to
organization domain . This model may be built by analyzing          computer- readable instructions, to carry out the functional
inbound and outbound email traffic of the organization              ity of FIG . 3 described hereunder and described throughout
domain . The period of time during which ESPL acquires 25           the remaining portion of the present disclosure . As shown at
data from email traffic to build a model of the contact is          210 , the processing portion 204 may also be configured to
called learning phase . According to one embodiment, when           classify received email , as described in detail herein . The
enough data is acquired to build the model of the contact;          ESPL component 202 may also be configured to build ,
that is, when ESPL has enough data to detect an imperson   maintain and update contact models 212 , SVM models 214
ation of the contact, ESPL may switch from the learning 30 and to report FP , TP and FN emails 216 to the centralized
phase to a protection phase .                                       ESPL service 108 as shown at 220 . During the protection
  Deployment                                                        phase , as shown in FIG . 2A , the centralized ESPL service
   The enterprise email filtering described and shown herein        108 , as shown at 218 and 222 , may also be configured to
may be implemented , according to one embodiment, as an             update the SVM model 214 and update the code that causes
on - premise email filtering gateway and , according to one 35 the processing portion 204 to categorize incoming email , as
embodiment, as an email filtering service in the executing on       shown at 222 and as described herein below .
remote servers ( i. e ., the cloud ) .                                 Therefore, as shown in FIG . 2A , the centralized ESPL
  Both implementations include ESPL technology . Herein ,           service 108 , according to one embodiment, may be config
the phrase ESPL component denotes each deployment of the            ured to , among other tasks:
ESPL technology . There are as many ESPL components as 40             to collect FP , FN and TP from all ESPL components to
there are several instances of the gateway and cloud imple               improve ESPL technology , as shown at 220 ; and
mentations.                                                to update the ESPL components 110 , 114 , 120 (Code
   FIG . 1 is a block diagram illustrating aspects of computerupdate 222 , update SVM model as shown at 218 ).
implemented methods, devices and systems, according to     Processing of Inbound Email Traffic
one embodiment. As shown therein , two cloud implemen - 45 The terms True Positive ( TP ), True Negative ( TN ), False
tations 102, 104 and one gateway implementation 106 may Positive ( FP ) and False Negative ( FN ) are widely used in
be coupled , over a computer network (not explicitly shown          binary classification problems. FN and FP may be detected
in FIG . 1 , but present) , to a centralized ESPL service 108 .     by ESPL according to one embodiment, through end -user
Both the cloud implementations 102 , 104 and the gateway            feedback . According to one embodiment, FN , FP and TP are
implementation 106 may be configured , according to one 50 reported , as shown at 220 , to the centralized ESPL service
embodiment, to include an ESPL component or layer and a     108. They will be used to improve ESPL technology , and
Mail Transfer Agent MTA
                    (     ). Indeed , the cloud implemen - especially the classifier.
tation 102 may be configured to include ESPL component                According to one embodiment, TN and FP may be used
110 that communicates with a MTA 112 , the gateway                  to update the contact model. There are two significant facts
implementation 114 may be configured to include an ESPL 55 when the contact model is updated during the protection
component 114 that communicates with a MTA 116 and the              phase:
cloud implementation 104 may be configured to include an              A sliding time window may be used in one embodiment.
ESPL component 118 that communicates with a MTA 120 .                    The size of the sliding time window may be greater
   Each ESPL component 110 , 114 , 118 , depending upon the              than the duration of the learning phase . A sliding time
implementation , may be configured to communicate :         60           window may be used because it allows for old features
  with its email server (also known as theMTA ) 112 , 116                of the contact model to be forgotten . For example , the
     and 120, respectively ; and                                         user may have switched from an iPhone to an Android
  with a centralized ESPL service 108 in the cloud .                     phone. For the contact model to remain representative
   FIG . 2A is a block diagram illustrating aspects of com               of the user, the iPhone- related features should be for
puter-implemented methods, devices and systems, accord - 65              gotten and the Android - related features should be taken
ing to one embodiment. It is useful at this juncture , to set out        into account. Without a sliding time window , both the
a few definitions:                                                       iPhone -related and Android - related features would be
          Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 14 of 20


                                                            US 10 ,284 ,579 B2
       present, which would decrease the degree to which the                                                  TABLE 1
       contact model is representative of the current behavior
       of the contact (by, according to one embodiment,                           Raw content                           Simplified name
       increasing dispersion and decreasing the stability of the                   X -Mailer: iPhone Mail (14C92)       IPHONE _ MAIL
       contact model, as described further below ). One 5                          X -Mailer : iPhone Mail (14A456 )    IPHONE _ MAIL
                                                                                   X -Mailer: iPhone Mail (13D15)       IPHONE MAIL
        embodiment, therefore, uses a sliding time window , to                     X -Mailer : Apple Mail (2 .3112)     OSX MAIL
       render it dynamic and responsive to changing circum                         X -Mailer : Apple Mail ( 2. 1283 )   OSX _ MAIL
        stances and to limit the amount of dispersion , which is
       discussed further below .
   Dispersion may be calculated , according to one embodi 10                   Every MUA is configured by the person so that it fits his
                                                                             or her needs, and these configuration elements can help to
       ment, after the model is updated . If the dispersion is too           assemble a digital email fingerprint of the person . Some of
       high , the modelmay be deactivated .                                  these elements can be found by parsing the email . Such
    FIG . 3 is a flowchart illustrating aspects of a computer                elements may include, for example :
 implemented method of classifying and handling inbound 15                     the display name;
emails , according to one embodiment. As shown therein , the                   the signature in the body of the email;
computer -implemented method starts with the receipt of an                     the default font in the text/html part of the body of the
email at a computing device over a computer network . At                          email; and
B31, it is determined whether the received email is a priority                  the language.
(i.e ., person -to -person ) email. If the received email is not a 20           The display name is the string that will be inserted in the
priority email (such as , for example , spam , advertisements ,              From header of the composed email, just before the email
newsletters , social networks notifications, electronic com -                address of the sender. The display name can be configured
merce notifications (such as invoices, booking or purchase                   in the MUA . It is usually the first name and last name of the
confirmation , electronic tickets, parcel tracking )), it may be sender. ESPL can extract the display name by parsing the
ignored and the method ends . Alternatively, additional pro - 25 From header of the email. Below is an example in which the
cessing, classification and handling of such non -priority                   display name “ John Miller” has been extracted by parsing
emails may be carried out,according to other methods. If the                 the From header of the email :
received email is , indeed , determined to be a priority email,
re                                                                              From : John Miller < john .miller @ company.com >
( YES branch of B32), it is determined whether SPF , DKIMes 30 defaultThe signature is the signature that will be inserted by
and/ or DMARC are available . If any of these technologies                   in the body of the email when composing a new
are implemented on the MTA , they may be deployed at B33 message   and
                                                                             . The signature can contain a great deal of pertinent
                                                                         useful  data , especially in the context of business email :
and the method ends . One embodiment, therefore , applies to       first  name  ,   last name, position in the company, address ,
received priority emails in installations in which SPF , DKIM      phone   number      , and the like . ESPL may be configured to ,
and / or DMARC are not available .
   As shown at B34, after following the NO branch ofB32 , parsing the body ofembodiment
                                                                35 according      to  one
                                                                                             the email  .
                                                                                                          , extract the signature by
                                                                                                          For example :
the email address of the sender of the email is extracted from                 John Miller
the From header of the received email, as shown at B34 . As                    CEO
shown at B35 , if a contactmodel for this sender is available ,                Company, Inc .
the YES branch is followed and , if no contact model for this 40               (415 ) 123 - 4567
sender exists , then the NO branch of B35 is followed .                         The default font is the font thatwill be selected by default
     Before continuing with a detailed discussion of blocks                  to compose an email . A font is identified by a font name and
B36 to B48 of FIG . 3 , it is useful to have an understanding                a font size . ESPL may be configured to , according to one
of a number of other aspects of ESPL .                                       embodiment, extract the default font by parsing the text/html
   Model of a Contact                                        45 part of the body of the email. For example :
   A contact may be thought of as a person who uses an             ARIAL , 10
email address to communicate. This person uses one or              VERDANA, 11
several devices ( desktop computer, laptop , smartphone, tab       The language is the language that has been configured in
let . . . ). For each device, an email application , denoted    the operating system . The language is transmitted by the
herein as a Mail User Agent or MUA , may be used to 50 MUA in the Content-Language header. The language is
receive , read , compose and send emails. This person also                   stored in the < language > - < REGION > format where < lan
connects from different places . Some of these places can be                 guage > is compliant to ISO 639- 1 and <REGION > is
recurrent ( e . g ., office , home) or not habitually recurrent ( e . g .,   compliant to ISO 3166 - 1 . ESPL may be configured to ,
coffee shop , airport, hotel). All these data may be used , according to one embodiment, extract the language by
according to one embodiment, to model the contact.         55 parsing Content-Language header. For example :
   A MUA, according to one embodiment, may be identified         Content- Language : en -US
by parsing the email, and especially the X -Mailer and           Content -Language : en -GB
User-Agent headers that typically contains an identifier         Content -Language: fr-BE
specific to the MUA . However, ESPL may be configured to                       Content -Language : fr-FR
translate the raw content of the header to a simplified name. 60               When a MTA receives an email, it adds a Received header
Table 1 below contains examples of such translation . This                   in the received email. This Received header will typically
translation is necessary because the raw content contains the                contain the time, the source IP address and destination IP
version number of the software , and this version number is                  address of the SMTP connection. ESPL may be configured
subject to change quite often because of the frequent updates                to , according to one embodiment, extract the IP address that
of the software during its lifecycle . One embodiment of 65 has initiated the sending of the email by parsing these
 ESPL uses a stable , simplified version of the identification to Received headers . ESPL may be also configured to , accord
more readily model the MUA .                                      ing to one embodiment, associate a geolocation to the IP
           Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 15 of 20


                                                               US 10 ,284 ,579 B2
                                                                                                                 8
address by using a local geolocation database . Geolocation Dispersion of M is:
is interesting because it can be less strict than an IP address
and still carry a very relevant information . ESPL may be
configured to , according to one embodiment, consider the                         dispLm
city associated to the IP address. For example , a person may 5   dispm = ULEM
                                                                          = card (M )
connect from a large list of IP addresses that will be
translated to a much smaller list of cities . This makes the
modeling of roaming profiles easier.                                                A low value of dispersion means that the contact will be
  As a person can use several devices and connect from                           easy to modelbecause the contactdoes notuse many devices
different places. ESPL may be configured to manage a 10 and /or connection points . Conversely , a high value of dis
number of lists for every contact. In one embodiment, ESPL                       persion means that the contact will be more difficult to
may be configured to maintain three lists for every contact.                     model because the contact uses many devices and/or con
ESPL , however, may be configured to manage a lesser or                          nection points and , if too high , means that the presently
greater number of lists . Such lists , for example ,may include :                constructed contact model for this contact may no longer be
      A list ofMUA called KNOWN MUA LIST and with at                             a useful tool in determining the likelihood of an email
        most KNOWN _MUA _MAX _ COUNT elements ;                                  spoofing .
      A list of IP addresses called KNOWN IP ADDRESS                               Learning Phase
        LIST and with at most KNOWN _ IP _ ADDRESS                                  A learning phase is first required to build the model of a
        MAX _ COUNT elements; and                                                contact. According to one embodiment, ESPL may use:
      A list of cities called KNOWN _ CITY _ LIST and with at                      Inbound email traffic to model external contacts ; and
        most KNOWN _ CITY _MAX _ COUNT elements.                                   Inbound and outbound email traffic to model internal
      Dispersion                                                                       contacts .
   One embodiment uses dispersion as a measure of the                     The model of the contact will be considered built once the
compactness or amount of spread of a distribution of behav - 25 following conditions are both respected :
iors of a contact relative to electronic messaging. Dispersion            A condition on the number of emails analyzed ; and
( which is also called variability , scatter , or spread ) may be         A condition on the length of the learning phase
characterized as the extent to which a distribution is computed           When the model is built, the dispersion of the model is
stretched or squeezed . A measure of statistical dispersion      is                . If the dispersion is too high , the model is deac
a nonnegative real number that is zero if all theSe         are the 30 tivated . For   example, a determination of whether the dis
                                                      data are the 30 persion of a model
same and increases as the data becomemore diverse .                                            is too high may include comparing the
                                                                       obtained   numerical
    In the present implementation , dispersion is unitless . termined dispersion threshold     value  of the dispersion against a prede
                                                                                                           value . If, however , the dis
Examples of dispersion measures include:                               persion value of the model is below the predetermined
   Standard deviation ;                                             35 threshold , the contact model may be activated , the learning
   Interquartile range (IQR );                                         phase ended and the protection phase begun .
   Range ;                                                                         Dispersion Example
      Mean absolute difference (also known as Gini mean         Below is an example of the determination of dispersion,
         absolute difference);                               according to one embodiment. In this example, the contact
      Median absolute deviation (MAD );                   40 is rebecca .johns @ company. com . During the learning phase ,
      Average absolute deviation (or simply called average it is determined that Rebecca primarily uses Microsoft
        deviation ); and                                     outlook on her Apple desktop computer . This desktop com
      Distance standard deviation .                          puter is in her office in San Francisco . Sometimes, however,
      According to one embodiment, a dispersion value may she     uses Mail on her Apple laptop from her home, also in
assist in determining when a contactmodel in the learning 45 San Francisco . It also happens that she sometimes uses her
phase should be transitioned to the protection phase and may Apple laptop from her parent' s home in San Diego . To sum
determine or be a factor in a determination of when a contact                    up:
model may no longer be useful and should be deactivated .                          Rebecca uses two MUA : OSX _ OUTLOOK and OSX _
According to one embodiment, a value of dispersion may be                                MAIL ;
calculated for each list. Let us define the following data : 50                       Rebecca connects from three different IP addresses :
                                                                                         office , home and parent 's home; and
                                     An element                                       Rebecca     connects from two different cities: San Francisco
mEN , m 22                           m is a natural number greater or equal to 2         and San Diego .
Lim                                   A list with at least 1 element and at most       The max values may be set as follows (these values may
M
                                     m elements .
                                      A model that has one or several lists L .
                                                                                 55 be freely chosen , with the understanding that they will affect
disp ., ER, , 0 s dispz , s 1        Dispersion of Lim                              the computed dispersion of the contact model):
dispvER , , 0 s dispus 1             Dispersion of M                                  KNOWN _MUA _ MAX _ COUNT = 4
                                                                                      KNOWN _ IP _ ADDRESS _MAX _ COUNT= 32
Dispersion of Lm is :                                                              KNOWN _ CITY _MAX _ COUNT = 8
                                                                            60      The dispersion values for the lists are the following:
                                                                                   KNOWN _ MUA _ DISP =( 2 - 1 ) ( 4 - 1 ) = 0 .3333333333
                   card ( Lm ) - 1
                                                                               KNOWN _ IP _ ADDRESS _ DISP = (3 - 1 )/ (32 - 1 ) =
         dispLm        m - 1
                                                                                 0 .06451612903
                                                                               KNOWN _ CITY _DISP = (2 - 1 )/(8 - 1) = 0 .1428571429
                                                                            65 The dispersion of the contact model, according to one
. . . where “ card ” represents the cardinality (number of                       embodiment, may be computed as the average of the three
elements ) of Lm .                                                               dispersion values, is:
         Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 16 of 20


                                                      US 10 , 284 ,579 B2
                                                                                                     10
  MODEL _ DISP = (KNOWN _ MUA DISP + KNOWN _ I                             DISP - A dispersion value i.e. a floating number between
    P _ ADDRESS _ DISP + KNOWN _ CITY _ DISP )/                               O and 1.
    3 = 0 .18023553507                                                     Herein , the main recipient is the internal contact email
  As can be seen , the dispersion of this model is quite low .           address protected by ESPL . The features vector, according
It is a steady model, especially because the number of SMTP 5 to one embodiment,may comprise one or more of the binary
connection points is very low .Rebecca 's range ofbehaviors , and       dispersion values shown in FIGS. 4A , 4B and 4C .
                                                                    Accordingly , the features vector may comprise a binary
as a contact, are distributed within a quite narrow distribu
tion of such behaviors .                                           value KNOWN _ IP _ ADDRESS , that is set to 1 (true) if the
                                                                   Internet protocol (IP ) address that has initiated the Simple
   The dispersion threshold is set, in this example , at 0 .9 . 10 Mail
 That is, MODEL _ DISP _ THRESHOLD = 0 .9 . The dispersion P _ ADDRESS   transfer Protocol (SMTP ) connection is in KNOWN _ I
of the contact model (0 . 18023553507) is lower than dispersion value              _ LIST, otherwise it is set to 0 ( false ). The
                                                                                       KNOWN _ IP _ ADDRESS DISP is repre
MODEL _ DISP _ THRESHOLD (0 .9 ). As the dispersion of sentative              of  the  dispersion of KNOWN _ IP _ ADDRESS _
the contact model is lower than the dispersion threshold , this LIST. The binary value KNOWN CITY is set to 1 ( true ) if
contact model can be transitioned from the learning phase to 15 the city associated to the IP address that has initiated the
the protection phase                                            SMTP connection is in KNOWN _ CITY _LIST, otherwise it
   Protection Phase                                             is set to 0 (false ). The dispersion value KNOWN CITY
   Returning to FIG . 2A , during the protection phase , con      DISP represents the dispersion of KNOWN _ CITY _ LIST.
tact models 212 are used , in conjunction with the SVM            The binary value KNOWN _ MUA is set to 1 ( true) if the
model 214 , to categorize received emails as either likelyY 20 MUA      used to compose the email is in KNOWN _MUA _ L
legitimate or likely malicious, as described in detail herein . IST, otherwise   it is set to 0 (false ). One embodiment uses a
Both the SVM model 214 and the contact model may be
updated during the protection phase .After the contactmodel simplified       name for the identification of the MUA .
                                                                  Examples of such simplified MUA names include IPHO
is updated , the dispersion thereof may again be recomputed . NE     _MAIL , IPAD _MAIL , OSX _MAIL and LINUX _ T
If the computed dispersion of the contact model is too high ,25 HUNDERBIRD
( e. g ., higher than a predetermined dispersion threshold ), the KNOWN _ MUA ._ As DISP
                                                                                        shown in FIG . 4A , the dispersion value
                                                                                            is the dispersion of the KNOWN _
contact model may be deactivated . If the computed disper         MUA _ LIST.
sion of the contact model is still lower than the predeter          The features vector, according to one embodiment, may
mined dispersion threshold , the contact model may be           also include a binary value KNOWN MUA DISPLAY
maintained in the protection phase .                         30 NAME, which is the display name extracted from the From
   Classification
   As alluded to above , one embodiment uses a supervised header        and matches the display name of the identified MUA.
                                                                See KNOWN MUA . The binary value KNOWN _
learning algorithm to make the classification decision . Popu MUA _ SIGNATURE is the signature extracted from the
lar supervised learning algorithms include Support Vector body of the email and matches the signature of the identified
Machine (SVM ) and Random Forest. In one implementa - 35 MUA. See KNOWN MUA . The binary value KNOWN
tion , SVM may be used to make the decision on a binary MUA _ DEFAULT_ FONT represents the font extracted from
classification problem for the following classes :              the text/ html part of the body of the email and matches the
   Cmalicious: the class of email spoofing and spear phishing default     font of the identified MUA. See KNOWN _ MUA .
attacks ; and                                                   The features vector may also include a binary value for
   Ceoitimate : the class of legitimate emails .             40 KNOWN _ MUA _ CONTENT_ LANGUAGE, which is the
    The SVM classifier may be trained with labeled data i.e . language extracted from Content-Language header, which
emails that have been classified manually . The training must match the language of the identified MUA . See
process produces a SVM model . This SVM model will then                  KNOWN _ MUA . The binary value NEW _MESSAGE is set
be used by the SVM classifier to classify an unknown email .             or reset depending upon whether the email is a newly
The SVM classifier returns the probability Pmalicious     that this 45
                                                malicious alarms         composed message ; i.e., the email is neither a reply to a
email belongs to Cmalicious class .                                      previous message nor a forward of an existing message . In
   We define:                                                            the case of a reply or a forward , the email can take
   threshold malicious: probability threshold where 0.5sthresh           attributes — such as the font and the language of the exist
old malicioussl; and                                                     ing message . See KNOWN _ MUA _ DEFAULT _ FONT and
   Vemail: features vector of the email being analyzed .            50   KNOWN _MUA CONTENT LANGUAGE.
   0 .5 is the lower limit for thresholdmalicious and the thresh            As shown in FIG . 4B , the features vectormay also include
old default value may be set at 0 . 95 . An email may be               a binary value for TEXT_ HTML _ PART, which indicates
considered to be malicious; i.e., is classified to belong to the       whether the email body has a text/htmlpart. A text/html part
class Cmalicious if and only if :                                      in the body is required to extract the font. See KNOWN _
                                                                    55 MUA DEFAULT _ FONT. The features vector may also
      Pmalicious(Vemail)? thresholdmalicious                             include a binary WHP _ IP _ ADDRESS value, which indi
   According to one embodiment, the thresholdmalicious may               cates whether the IP address that has initiated the SMTP
be configurable .                                                        connection belongs to a web hosting provider (such as, for
  The features vector is a vector of numeric values . As example , GoDaddy, OVH , 1 & 1 and the like ). Web hosting
shown in FIG . 2B , this features vector 218 , along with the 60 providers are often abused by fraudsters to send malicious
SVM model 214 , may be input into the SVM classifier 216 ,                emails such a spear phishing attacks. A web hosting provider
which then outputs a probability 218 that the received email             IP address may be identified by, for example , analyzing and
belongs to the malicious class Cmalicious                                matching the reverse DNS of the IP address with a known
   As shown , each numeric value of the features vector may pattern , and/ or by matching the IP address with of list of IP
be resolved to a value of one of these types:              65 ranges that belong to the web hosting provider. As shown in
  BIN — A binary value i. e . either 0 or 1 . The value equals           FIG . 4B , the features vector may also include a binary value
      1 if the condition is respected , 0 otherwise ; and                DIFFERENT REPLY _ TO , which is a value that indicates
         Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 17 of 20


                                                     US 10 ,284 ,579 B2
that the email address in the Reply - To header does notmatch       of the extracted email and the status of the just -created
the email address in the From header. In the case of a spear        contactmodel is set at “ Learning ” , according to one embodi
phishing, the fraudster often set a different email address in     ment and as shown at B36 . At B37 , it may be determined ,
Reply - To header. If the victim replies to the email, then his     according to one embodiment, whether sufficient emails
or her reply will not go to the person whose email has been 5 have been examined and whether sufficient timehas elapsed
spoofed , but to the fraudster instead or to an email address       to build the contact model. For example , it may be deter
designated by the fraudster.                                       mined whether a sufficient number of values for some or all
   A binary value DIFFERENT_ RETURN _ PATH may also                 of the elements of the features vector have been determined
be included in the features vector. The condition that must be to construct a useful contact model for the extracted email
satisfied for this binary value is that the email address in the 10 address . If the contact model has not yet been built (NO
Return - Path header does not match the email address in the branch of B37 ) , the received emailmay be simply moved to
From header. The Return - Path header contains the email            the recipient's email inbox (or to a special inbox configured
address that will receive a bounce message in the case of a         for emails that have not been classified ) , as no spear phish
delivery issue. The Return -Path header is added to the             ing detection may be carried out without a fully - constructed
received email by the MTA and the MTA uses the email 15 contact model. If, however , a sufficient number of emails
address of the MAIL FROM SMTP command . In the case of              and sufficient time have elapsed to fully build the contact
a spear phishing, the fraudster often sets an email address in model for the extracted email (YES branch of B37 ), the
the MAIL FROM SMTP command that is different from the           dispersion of the contact modelmay be computed , as shown
email address in the From header, resulting in the email        at B38 and as detailed herein .
addresses in the Return - Path being different from the From 20 According to one embodiment, if the dispersion of the
headers . The binary SINGLE _ RECIPIENT value indicates         contact model computed in B38 is greater or equal to a
that there is one recipient in To header and no recipient in Cc dispersion threshold block B39 may be performed . If the
and Bcc headers . This recipient is the main recipient. In the  computed dispersion threshold is greater to or equal to the
case of a spear phishing attack , it is common that only one dispersion threshold , B39 may be carried out, and the
person is targeted . If several persons were targeted or 25 contact modelmay be deactivated , meaning that the email
otherwise present in the Cc or Bcc headers , the chances of         recipient is not amenable to being accurately modeled in a
the scam being discovered would increase greatly . Hence ,          manner that will be useful in detecting spear phishing
spear phishing attacks often are directed to a single person .      attacks . Such may be the case where the email recipient
  As shown in FIG . 4C , the binary URGENCY _ IN _ SUB - emails from too many devices, from too many locations ,
JECT value indicates that the email Subject header contains 30 uses different email clients and platforms, for example, such
a keyword that creates a sense of urgency such as , for             that an accurate contact model cannot be constructed . If ,
example , urgent, important, critical and the like . A large       however, the dispersion computed in B38 is less than the
number of spear phishing attacks attempt to create a false         dispersion threshold , the contact model may be transitioned
sense of urgency so that the victim acts immediately, without      from the “ Learning ” phase to the “ Protection ” phase as
much aforethought. See the CEO fraud example developed 35 shown at B40, meaning that the contact model becomes
above. A SUSPICIOUS_ TEXT binary value may also be                  operational and may be used to detect spear phishing attacks ,
included in the features vector. This value may be set to 1 if      according to one embodiment. Whether B39 or B40 is
the email body is determined to contain language indicative         carried out, the received email may be moved to the recipi
of topics which are deemed to be of a suspicious nature .           ent' s email inbox , as shown at B41, whereupon , at least for
Examples of such may include, for example , wire transfer, 40 this received email , the method ends.
disclosure of sensitive and/ or confidential data ( contracts,        Returning to block B35 , if a contact model for the email
internal documents , bank account numbers , social security         recipient exists ( Yes branch of B35 ), the status of the model
numbers , W - 2 tax records, list of logins or passwords . . . )    is determined at B42 . If the status of the contact model for
and the like .                                                      the email recipient is still “ Learning” , the method reverts to
  The features vector may also include the binary value 45 B37 and proceeds as described above . If, however, the
EXTERNAL _ DATA , which may be set to logical 1 if the     contact model for the email recipienthas transitioned to the
email body contains at least one external data : an email           “ Protection ” phase ,block B43 may be carried out, where the
address , a telephone number, a URL or an attached dynamic         incoming email is classified as likely malicious or likely
file . Significantly , according to one embodiment, the signa -    non -malicious, in the manner described relative to FIG . 2B ,
ture in the body may be ignored , as it may contain an email 50 for example . If the classification indicates that the received
address, telephone numbers and URLs. A dynamic file is a            email is likely legitimate , the received emailmay be moved
file that may contain dynamic content that can be harmful       to the recipient's inbox as shown at B44 . According to one
Examples of dynamic files are PE files, APK files, Javascript embodiment, if the user, after having read the email or even
files, PDF files, Microsoft Office files or HTML files. Some without reading the email, reports that the received email is
dynamic files may be compressed . Indeed , harmful files are 55 likely malicious , a false negative (FN ) may be reported to
frequently hidden in compressed archives (.zip , . rar and the the centralized ESPL service 108 , the SVM model may be
like ). Dynamic files may be identified by their media type .       updated , as may be the code that builds the features vector
In this case of a spear phishing attack , this external data can    and /or the code that builds the contact model, as generally
be the next step of the attack or the payload : a phishing URL      shown at 222 in FIG . 2A , and the email deleted as shown at
that will capture the victim credentials, a file that contains a 60 B49 . The method , at least for this received email, then ends.
malware .                                                           If the user does not report a false negative for this email, the
  Returning now to FIG . 3, after extracting the email              contact model for this recipient may be updated as shown at
address from the From header of the received email as               B46 and the method then ends, for this email.
shown at B34 , it is determined at B35 whether the extracted          If the classification at B43 indicates that the received
email address has a corresponding contact model. If no 65 email is likely malicious , the email recipient may then be
contact model for the extracted email address exists (NO            alerted as shown at B45 . If the email recipient agrees with
branch of B35 ), a contact model is created for the recipient       the classification of the received email as likely malicious,
         Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 18 of 20


                                                     US 10 ,284 ,579 B2
                              13                                                                      14
B47 may be carried out, a true positive (TP) is reported to              a spear phishing attack and one or more elements listed as
 the ESPL service 108 , and themalicious received email may              being useful in detecting a spear phishing attack may
be deleted , as shown at B47. Herein , deleting a likely                 similarly provide insight into the detection of email spoof
malicious email may also be understood as moving the                     ing.
identified malicious email to a safe location , quarantining 5 FIG . 6 illustrates a block diagram of a computing device
the received email or taking other action that sequesters the  such as client computing device , email ( electronic message )
received email so that it does no harm and is separated from             server , with which embodiments may be implemented . The
other, legitimate received emails. Following B47, the                    computing device of FIG . 6 may include a bus 601 or other
method then ends, at least for this received email. Following            communication mechanism for communicating information ,
a classification of the received email as likely malicious in 10 and one or more processors 602 coupled with bus 601 for
B43 , the user may refute the classification , and report                processing information . The computing device may further
instead that the received email is, in fact , legitimate . If the        comprise a random -access memory (RAM ) or other
user reports that a received email that has been classified as           dynamic storage device 604 ( referred to as main memory ) ,
likely malicious is, in fact, legitimate , the contact modelmay          coupled to bus 601 for storing information and instructions
be updated and the dispersion thereof re - calculated . The 15 to be executed by processor( s ) 602 . Main memory ( tangible
SVM model 214 may be periodically updated on the cen -                   and non -transitory , which terms, herein , exclude signals per
tralized ESPL server, after collecting FP , FN , TP , whereupon          se and waveforms) 604 also may be used for storing tem
the ESPL components may be updated with the new , updated                porary variables or other intermediate information during
SVN model. The email may then bemoved to the recipient's        execution of instructions by processor 602 . The computing
email inbox , whereupon themethod ends , for this email. The 20 device of FIG . 6 may also include a read only memory
method shown in FIG . 3 may be repeated , at least in part,              (ROM ) and/ or other static storage device 606 coupled to bus
upon receipt of each email, to protect the intended recipient            601 for storing static information and instructions for pro
from phishing attacks .                                                  cessor(s ) 602 . A data storage device 607, such as a magnetic
   The dispersion threshold , according to one embodiment,               disk and /or solid state data storage device may be coupled to
may be a static or a dynamic parameter. Setting a higher 25 bus 601 for storing information and instructions such as
dispersion threshold will result in fewer contact models    would be required to carry out the functionality shown and
being deactivated and fewer emails being classified as likely            disclosed relative to FIGS. 1 -5 . The computing device may
to be malicious. Conversely, setting a lower dispersion                  also be coupled via the bus 601 to a display device 621 for
threshold will result in fewer contactmodels switching from           displaying information to a computer user. An alphanumeric
the " learning” status to the " protection ” status, and the False 30 input device 622 , including alphanumeric and other keys ,
Positive ( FP ) rate may increase .                                   may be coupled to bus 601 for communicating information
   FIG . 5 is a table that classifies the constituent elements of        and command selections to processor(s ) 602 . Another type
the features vector according to one embodiment, according               of user input device is cursor control 623 , such as a mouse ,
their intended use. The first row of the table of FIG . 5 lists          a trackball, or cursor direction keys for communicating
exemplary features vector elements that may be used to 35 direction                  information    and command         selections to
detect email spoofing, whereas the second row of the table               processor ( s ) 602 and for controlling cursor movement on
of FIG . 5 lists features vector elements that may find utility          display 621 . The computing device of FIG . 6 may be
in detecting spear phishing. That is, features vector elements           coupled , via a communication interface (e. g.,modem , net
that may be used to detect email spoofing may include:                   work interface card or NIC ) to the network 626 .
   KNOWN IP ADDRESS :                                               40     Embodiments of the present invention are related to the
   KNOWN _ IP _ ADDRESS _ DISP ;                                         use of computing devices to detect phishing attacks in
   KNOWN _ CITY ;                                                        electronic messages such as emails. According to one
   KNOWN _ CITY _ DISP ;                                                 embodiment, the methods , devices and systems described
   KNOWN MUA;                                                          herein may be provided by one or more computing devices
   KNOWN _ MUA _ DISP;                                              45 in response to processor( s ) 602 executing sequences of
   KNOWN _ MUA _ DISPLAY _ NAME;                                        instructions contained in memory 604 . Such instructions
   KNOWN _ MUA _ SIGNATURE ;                                           may be read into memory 604 from another computer
  KNOWN MUA DEFAULT FONT;                                                readable medium , such as data storage device 607 . Execu
  KNOWN _MUA _ CONTENT_ LANGUAGE ;                                       tion of the sequences of instructions contained in memory
  NEW _MESSAGE; and                                                 50 604 causes processor( s ) 602 to perform the steps and have
   TEXT_HTML _ PART                                                    the functionality described herein . In alternative embodi
  Features vector elements that may be used to detect spear            ments , hard -wired circuitry may be used in place of or in
phishing may include:                                                  combination with software instructions to implement the
  WHP IP _ ADDRESS ;                                                   described embodiments . Thus, embodiments are not limited
   DIFFERENT _REPLY _ TO ;                                          55 to any specific combination of hardware circuitry and soft
   DIFFERENT_ RETURN _ PATH ;                                            ware . Indeed , it should be understood by those skilled in the
   SINGLE RECIPIENT;                                                     art that any suitable computer system may implement the
  URGENCY _ IN _ SUBJECT;                                     functionality described herein . The computing devices may
   SUSPICIOUS TEXT; and                                       include one or a plurality of microprocessors working to
   EXTERNAL _ DATA                                         60 perform the desired functions. In one embodiment, the
   The above lists are presented herein for exemplary pur - instructions executed by the microprocessor or micropro
poses only, it being understood that neither of these lists are          cessors are operable to cause the microprocessor(s ) to per
presented as exhaustively listing all possible features vector           form the steps described herein . The instructions may be
elements, nor must all elements be present to enable the          stored in any computer -readable medium . In one embodi
detection of email spoofing and /or a spear phishing attack . 65 ment, they may be stored on a non - volatile semiconductor
Moreover, one or more of the elements listed as being useful memory external to the microprocessor, or integrated with
in detecting email spoofing may provide additional insight in            the microprocessor. In another embodiment, the instructions
         Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 19 of 20


                                                     US 10 ,284 , 579 B2
                                                                                                      16
may be stored on a disk and read into a volatile semicon                   extracting an identification of an email application used to
ductor memory before execution by the microprocessor.                        send the received email;
  While certain example embodiments have been described ,                  simplifying the extracted identification ; and
these embodiments have been presented by way of example                    storing the extracted and simplified identification in the
only, and are not intended to limit the scope of the embodi- 5                contact model.
ments disclosed herein . Thus , nothing in the foregoing                    8 . The computer- implemented method of claim 7 ,
description is intended to imply that any particular feature ,           wherein simplifying the extracted identification comprises at
characteristic , step , module , or block is necessary or indis -        least stripping a software version number from the extracted
pensable . Indeed , the novel methods and systems described              identification of the email application used to send the
herein may be embodied in a variety of other forms; fur- 10 received email .
thermore , various omissions, substitutions and changes in                 9 . The computer- implemented method of claim 1 ,
the form of the methods and systems described herein may                 wherein the features vector comprises at least one binary
be made without departing from the spirit of the embodi                  value indicative that:
ments disclosed herein .                                                   the internet protocol (IP ) address that sent the received
   The invention claimed is :                                       15        email belongs to a web hosting provider ;
   1 . A computer- implemented method of detecting an email                the email address in a Reply - To header of the received
spear phishing attack , comprising :                                          email does not match the email address in the From
   generating a contact model of a sender of emails;                         header of the received email;
   determining , by a hardware processor, a statistical disper -           the email address in a Return - Path header of the received
     sion of the generated contact model, the statistical 20                  email does not match the email address in the From
      dispersion of the contact model being indicative of a                   header of the received email;
      spread of a distribution of data in the generated model;             there is one recipient in To header and no recipient in Cc
   receiving , over a computer network , an email from the                    and Bcc headers of the received email ;
    sender ;                                                               the Subject header of the received email contains a
  when the determined statistical dispersion is lower than a 25               keyword intended to create a sense of urgency ;
     dispersion threshold :                                                the received email contains language indicative of topics
     evaluating the received email in the processor against a                 that are deemed to be of a suspicious nature ; and
        plurality of conditions associated with spear phish                the received email contains at least one of an email
        ing attacks to generate a features vector, the features               address , a telephone number, a URL and an attached
        vector comprising a plurality of binary values and a 30               dynamic file .
        plurality of dispersion values between 0 and 1 ;                   10. A computing device comprising:
     using at least the generated features vector and the                  at least one processor ;
       generated contact model to classify the received                    at least one data storage device coupled to the at least one
       email as a likely legitimate email or as a likely                      processor;
       malicious email spear phishing attack ; and                  35     a network interface coupled to the at least one processor
   notifying a recipient of the email when the received email                 and to a computer network ;
      is classified as a likely malicious email spear phishing             a plurality of processes spawned by said at least one
      attack .                                                                processor, the processes including processing logic for :
   2. The computer- implemented method of claim 1,                         generating a contact model of a sender of emails ;
wherein the statistical dispersion of the contact model com - 40           determining,by a hardware processor, a statistical disper
prises an average of the plurality of dispersion values .                     sion of the generated contact model, the statistical
   3. The computer -implemented method of claim 1 ,                           dispersion of the contact model being indicative of a
wherein the generated contactmodel is not used to classify                    spread of a distribution of data in the generated model ;
the received email as likely legitimate or likely malicious if             receiving , over a computer network , an email from the
the determined statistical dispersion is greater than or equal 45             sender;
to the dispersion threshold .                                              when the determined statistical dispersion lower than a
   4 . The computer- implemented method of claim 1 ,                          dispersion threshold :
wherein generating the contact model comprises building                       evaluating the received email in the processor against a
the contact model using received emails from the sender                         plurality of conditions associated with spear phish
during a learning phase over a period of time and thereafter 50                  ing attacks to generate a features vector, the features
transitioning the contactmodel to a protection phase during                     vector comprising a plurality of binary values and a
which the built contactmodel is used to classify the received                   plurality of dispersion values between 0 and 1 ;
email as likely legitimate or likely malicious.                               using at least the generated features vector and the
   5 . The computer -implemented method of claim 1, further                     generated contact model to classify the received
 comprising updating the contact model using a sliding time 55                  email as a likely legitimate email or as a likely
window by :                                                                     malicious email spear phishing attack ; and
   adding thereto data from recent received emails from the                notifying a recipient of the email when the received email
       sender of the email and                                        is classified as a likely malicious email spear phishing
   deleting data from emails older than a predetermined               attack .
      period of time.                                        60 11 . The computing device of claim 10 , wherein the
   6 . The computer-implemented method of claim 1, further statistical dispersion of the contact model comprises an
comprising updating the contact model using data from           average of the plurality of dispersion values.
emails received from the sender at are determined to be true       12 . The computing device of claim 10 , wherein the
negative ( TN ) email phishing attacks and false positives      generated contact model is not used to classify the received
(FP ) email phishing attacks.                                65 email as likely legitimate or likely malicious if the deter
   7 . The computer -implemented method of claim 1 , mined statistical dispersion is not at least equal to the
wherein generating the contact model comprises :                dispersion threshold .
        Case 3:19-cv-04238-MMC Document 1-7 Filed 07/23/19 Page 20 of 20


                                                    US 10 , 284 ,579 B2
                             17                                                                     18
   13 . The computing device of claim 10 , wherein the                 comprises at least stripping a software version number from
processing logic for generating the contact model comprises            the extracted identification of the email application used to
processing logic for building the contact model using                  send the received email.
received emails from the sender during a learning phase over             18 . The computing device of claim 10 , wherein the
a period of time and thereafter transitioning the contact 5 features
                                                             fe       vector comprises at least one binary value indicative
model to a protection phase during which the built contact 5 that:
model is used to classify the received email as likely
legitimate or likely malicious .                                the internet protocol (IP ) address that sent the received
   14 . The computing device of claim 10 , further comprising               email belongs to a web hosting provider;
processing logic for updating the contact model using a 10               the email address in a Reply - To header of the received
sliding time window by:                                                     email does not match an email address in the From
   adding thereto data from recent received emails from the                 header of the received email;
      sender of the email and                                            the email address in a Return - Path header of the received
   deleting data from emails older than a predetermined                    email does not match an email address in the From
      period of time.                                                      header of the received email;
   15 . The computing device of claim 10 , further comprising 15         there is one recipient in To header and no recipient in Cc
processing logic for updating the contact model using data                  and Bcc headers of the received email ;
from emails received from the sender at are determined to be             the Subject header of the received email contains a
true negative ( TN ) email phishing attacks and false positives             keyword intended to create a sense of urgency ;
(FP ) email phishing attacks .                                           the received email contains language indicative of topics
   16 . The computing device of claim 10 , wherein the 20                   that are deemed to be of a suspicious nature; and
processing logic for generating the contact model comprises
processing logic for :                                                   the received email contains at least one of an email
   extracting an identification of an email application used to             address , a telephone number, a URL and an attached
     send the received email ;                                              dynamic file .
  simplifying the extracted identification ; and                  25     19 . The computing device of claim 10 , configured as a
   storing the extracted and simplified identification in the          local email gateway coupled to the computer network .
      contact model.                                                     20 . The computing device of claim 10 , configured as a
   17 . The computing device of claim 16 , wherein the                 remote server accessible over the computer network .
processing logic for simplifying the extracted identification
